Case 1:21-cv-00003-HYJ-RSK ECF No. 1-5, PagelD.23 Filed 01/04/21 Page 1 of 2

€ YH kLT, E
Case 1:21-cv-00003-HYJ-RSK ECF No. 1-5, PagelD.24 Filed 01/04/21 Page 2 of 2

Lance C. Hendrickson

Attorney at Law
1003 S. Mears - Whitehall, MI 49461
Phone: (231) 375-7533
E-mail: LanceCHendrickson@yahoo.com

| ATTORNEY-CLIENT PRIVILEGED MAIL
November 2,:2020

Mr. Antonio McMann

c/o Muskegon County Jail
980 Terrace St.
Muskegon, MI 49442

Re: People v. McMann — 18-006367-FH — DVD-based discovery material
Dear Mr. McMann:

You'll recall that you have successfully petitioned the Circuit Court to be allowed
to represent yourself in the referenced case. You’ll also recall that I have been appointed
“standby counsel,” though I did not seek that appointment.

You'll also recall that I have transmitted to you copies of all the discovery
materials, pleadings, orders, etc. that | had on file, with one exception: the physical DVD
containing the sole disclosed video recording of the alleged incident. This would be the .
video that I played for you several times, and that we discussed in detail, during one of
our several video-teleconference meetings.

I inquired at the jail about how to transmit the DVD to you by a method or ina
format that would allow you to use the video to prepare your case for trial. The jail’s
clerks referred me to Lt. Smith; I called him, and he returned my call late last week.

Lt. Smith advised that the DVD will be placed with your personal property when I
transmit it (an event that J anticipate will happen when I’m there later today. But Lt.
Smith also advised that the jail will not make facilities available for you to view that
DVD, unless you obtain an order from the Court. I protested that decision, to no avail.

Now that you’re directing your own defense, I recommend that you apply to the
Circuit Court for relief, so that you can have meaningful access to the video evidence that

probably will be admitted against you at trial.

Sincerely,

 
 
 

 

 

Lance C. Hendrickson
